ACCEPTED
                                                                                         14-16-00587-CV
                                                                          FOURTEENTH COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                      12/22/2017 3:35 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                  CLERK

                                No. 14-16-00587-CV

                                                            FILED IN
                                                     14th COURT OF APPEALS
     IN THE COURT OF        APPEALS FOR THE FOURTEENTH HOUSTON,
                                                         DISTRICT   TEXAS
                                                     12/22/2017 3:35:13 PM
                            OF TEXAS AT HOUSTON
                                                     CHRISTOPHER A. PRINE
                                                              Clerk


       DEBBI RATZ, GWEN PATTERSON, AND WENDY BRUNEY, INDIVIDUALS,
                               Appellants,

                                          v.

CATHERINE N. WYLIE, WILLIAM T. POWELL, INDIVIDUALS AND ROBERT LARSON, AS
 INDEPENDENT EXECUTOR OF THE ESTATE OF GEORGE N. LARSON, JR., DECEASED,
                                Appellees.



           On Appeal from the Probate Court of Galveston County, Texas
                        Trial Court Cause No. PR-0075669



            APPELLEES’ MOTION FOR EXTENSION OF TIME
                 TO FILE MOTION FOR REHEARING


TO THE HONORABLE COURT OF APPEALS:

      Appellees respectfully ask this Court to extend the deadline for filing their

motion for rehearing by 30 days, to January 22, 2018. This is the first request for an

extension of time to file this motion.

      1.     Appellees’ motion for rehearing is due on Friday, December 22, 2017.

      2.     Appellees’ counsel has devoted time to the preparation of their motion
for rehearing, and has engaged additional counsel to assist in its preparation. Its

completion has been delayed, however, by the following circumstances and

conflicts:

             a.     Drafting and revising a response, filed December 14, to an
                    emergency motion for contempt in an adversary case in a
                    bankruptcy matter in the Southern District of Texas.

             b.     Year-end settlement negotiations in various trial and appellate
                    court matters during the week of December 18, 2017, including
                    a mediation in Hidalgo County ordered by the trial court to occur
                    on or before December 22, 2017.

             c.     Scheduling conflicts associated with preparation for the
                    Christmas and New Year holidays.

             d.     The Christmas and New year holidays. The undersigned
                    counsel’s office is closed the afternoon of December 22,
                    December 25 and 26, and January 1, 2018. The undersigned
                    counsel is also traveling with his family on December 26, 27, and
                    28, to meet other family members in the Waco area to share in
                    Christmas celebrations.

             e.     No other obligation has taken precedence over the brief in this
                    case. Counsel has worked and will work with other lawyers to
                    fulfill these responsibilities. The delay in completing this brief
                    has been unavoidable.

      3.     This request is not made for purposes of delay, but in the interest of

justice. This is the first request for an extension of time regarding this motion.




                                           2
                                      PRAYER

      For these reasons, Appellees respectfully request that this Court extend the

deadline for their motion for rehearing by 30 days, to January 22, 2018, and grant

all other relief to which they may be justly entitled.

                                        Respectfully submitted,

                                        William T. Powell
                                        State Bar No. 16206800
                                        244 Malone
                                        Houston, Texas 77007
                                        713-722-9233 - telephone
                                        713-722-9433 - facsimile
                                        Email: ted@tedpowelllaw.com

                                        Catherine N. Wylie
                                        The Wylie Law Firm
                                        State Bar No. 24033479
                                        2211 Norfolk Street, Suite 440
                                        Houston, Texas 77098
                                        Email: cwylie@wylielawfirm.com
                                        713-275-8230 - telephone
                                        713-275-8239 – facsimile

                                         /s/ Jeff Nobles
                                        Jeff Nobles
                                        jeff@appealsplus.com
                                        State Bar No. 15053050
                                        SMITH LAW GROUP, LLLP
                                        3700 Buffalo Speedway, Suite 520
                                        Houston, Texas 77098
                                        Telephone: (713) 489-1688
                                        Telecopier: (713) 277-7220

                                        ATTORNEYS FOR APPELLEES



                                           3
                      CERTIFICATE OF CONFERENCE
      We have conferred with opposing counsel, and this motion is opposed.

                                        /s/ Jeff Nobles
                                       Jeff Nobles

                          CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing has been sent
via e-filing or facsimile to the following counsel on December 22, 2017:

                   Rudolph M. Culp
                   Horrigan & Goehrs, L.L.P.
                   5020 Montrose, Suite 500
                   Houston, Texas 77006

                                        /s/ Jeff Nobles
                                       Jeff Nobles




                                          4